EXHIBIT 10.9

 

SEPARATION AGREEMENT AND RELEASE

 

RECITALS

 

This Separation Agreement and Release (the “Agreement”) is made by and between
Chandrashekar M. Reddy (“Employee”) and Genesis Microchip Inc. (the “Company”)
(jointly referred to as the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Parties have entered into an Indemnification Agreement dated
February 19, 2002 (the “Indemnification Agreement”);

 

WHEREAS, the Parties entered into an Employment and Noncompetition Agreement
dated September 27, 2001 (the “Employment Agreement”) in connection with the
Company’s acquisition of Sage, Inc. (“Sage”);

 

WHEREAS, Employee and Sage entered into an Employee Proprietary Information and
Inventions Agreement (the “Confidentiality Agreement”);

 

WHEREAS, Sage and Employee entered into a Promissory Note dated August 7, 1998
(the “Note”);

 

WHEREAS, the Company has assumed the obligations of Sage pursuant to options
granted by Sage to Employee under the Sage Second Amended and Restated 1997
Stock Plan (the “Sage Plan”), comprising of (i) option no. 350, a non-qualified
option granted August 12, 1999 for the equivalent of 15,226 shares of Company
common stock, under which 8,564 shares have already been purchased (the “First
NSO”), (ii) option no. 785, a non-qualified option granted October 16, 2000 for
the equivalent of 34,260 shares of Company common stock, under which 13,561
shares have already been purchased (the “Second NSO”), and (iii) option no. 992,
an incentive option granted April 25, 2001 for the equivalent of 19,699 shares
of Company common stock, under which 714 shares have already been purchased (the
“Sage ISO”);

 

WHEREAS, on February 19, 2002, pursuant to the Genesis 1997 Employee Stock
Option Plan (the “Genesis Plan”), the Company granted Employee option no. 1315,
an incentive option for 100,000 shares of Company common stock (the “Genesis
ISO”). No shares have been purchased pursuant to the exercise of the Genesis
ISO.

 

WHEREAS, the Parties agree that Employee shall resign his employment with the
Company effective November 11, 2002 (the “Termination Date”) and shall retain
his position as director on the Company’s Board of Directors;



--------------------------------------------------------------------------------

WHEREAS, as of the Termination Date, the Parties shall enter into a Consulting
Agreement on the terms set forth below (the “Consulting Agreement”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1.    Consideration.

 

(a) Resignation with Good Reason.    The Company agrees that, solely for the
purpose of determining Employee’s entitlement to severance, it will not
challenge Employee’s characterization of his resignation as a resignation with
“Good Reason” (as defined in the Employment Agreement) and that the Company will
pay Employee severance as set forth in Section 4 of the Employment Agreement as
modified by the terms of this Agreement.

 

The Parties agree that Employee shall be entitled to severance for a “Sixth
Month Termination” as defined in Sections 4(a)(i) and 4(a)(ii) of the Employment
Agreement. The Company will provide Employee with a lump sum payment in lieu of
the benefits described in Section 4(a)(i)(2) of the Employment Agreement within
ten (10) days of the Effective Date of this Agreement. With respect to
Employee’s severance under Section 4(a)(i)(1) of the Employment Agreement, the
severance for the period beginning November 12, 2002 and ending May 11, 2003
shall be paid after November 11, 2002 in accordance with the provisions of the
Employment Agreement and the Company’s normal payroll practices.

 

Other than as specifically described in this section 1(a), the Parties agree
that Employee is entitled to no other severance or benefits under the Employment
Agreement or any other agreement and that the Company has met any and all
obligations it may have under the Employment Agreement. Employee’s resignation
shall be effective as of the Termination Date.

 

(b) Consulting Agreement.    The Company agrees to enter into the Consulting
Agreement with Employee for a period of two (2) months, to commence on the
Termination Date, under which Employee shall advise on technical and
industry-related issues at the request of the Company during normal business
hours not to exceed 40 hours per week. The Company agrees to compensate Employee
for consulting services in an amount per month equal to his monthly base salary
at termination, to be paid in a lump sum within ten (10) days of the date of the
Effective Date of this Agreement. The Company will issue an Internal Revenue
Service Form 1099 to Employee for the purpose of reporting the payment described
in this section 1(b). The Parties further agree that in the event Employee
revokes this Agreement prior to the Effective Date, then the Consulting
Agreement shall be null and void and neither party shall have any obligation to
the other under the Consulting Agreement.

 

-2-



--------------------------------------------------------------------------------

2. Stock Options.

 

(a) Vesting.    The Parties agree that, for purposes of determining the number
of shares of the Company’s common stock which Employee is entitled to purchase
from the Company pursuant to the exercise of outstanding options, Employee will
be considered to have vested only up to the Termination Date; provided, however,
that Employee shall be entitled to full acceleration on the vesting of the First
NSO, the Second NSO and the Sage ISO, but not the Genesis ISO. Employee
acknowledges that as of the Termination Date, he will have vested in and not yet
exercised options for 6,662 shares under the First NSO, 20,699 shares under the
Second NSO, 18,985 shares under the Sage ISO and 16,667 shares under the Genesis
ISO, and no more. For the avoidance of doubt, Employee acknowledges and agrees
that he was not entitled to receive any options as a non-employee director of
the Company at any time on or prior to November 11, 2002, and that any option
agreement between the Company and Employee effective October 1, 2002 relating to
options granted to Employee as a non-employee director is null and void and of
no force or effect.

 

(b) Post-Termination Exercise.    The Parties agree that, subject to all
requirements of the Sage Plan, the First NSO, the Second NSO and the Sage ISO
shall remain exercisable for a period of twenty-four (24) months after the
Termination Date. Employee understands that, because the provisions of the Sage
ISO have been amended as set in the immediately preceding sentence, the Sage ISO
will no longer qualify for treatment as an incentive stock option, but will be
treated as a nonstatutory stock option, for income, employment and capital gains
tax purposes.

 

(c) Except as set forth in this Section 2, the Parties acknowledge and agree
that the exercise of any stock options shall continue to be subject to the terms
and conditions of the Sage Plan and the Genesis Plan (collectively the “Stock
Plans”) and the applicable stock option agreements entered into between the
Company and Employee (the “Stock Option Agreements”). The Parties further
acknowledge and agree that, to the extent there is any inconsistency between
Section 2 of this Agreement and Section 4(a)(ii) of the Employment Agreement,
this Agreement shall govern. The Parties further acknowledge and agree that, to
the extent there is any inconsistency between the provisions of this Section 2
and the provisions of the Stock Option Agreements, the Stock Option Agreements
shall be deemed amended by the provisions of this Section 2.

 

3. Benefits.    Employee’s participation in all benefits and incidents of
employment ceased on the Termination Date. Employee shall have the right to
continue his health insurance under COBRA. Employee ceased accruing employee
benefits, including, but not limited to, vacation time and paid time off, as of
the Termination Date.

 

4. Confidential Information.    The parties agree that the Confidentiality
Agreement entered into between Employee and Sage shall be equally applicable as
between Employee and the Company in all respects, including but not limited to
Employee’s obligations to maintain the confidentiality of all confidential and
proprietary information of the Company and to continue to comply with the terms
and conditions of the Confidentiality Agreement. Employee shall return all of
the Company’s property and confidential and proprietary information in his
possession to the Company. By signing

 

-3-



--------------------------------------------------------------------------------

this Agreement, Employee represents and declares under penalty of perjury under
the laws of the State of California that he has returned all Company property.

 

5. Payment of Salary.    Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.

 

6. Employment Agreement.    In connection with the Company’s acquisition of
Sage, Employee, as a substantial shareholder of Sage, entered into a noncompete
agreement with the Company as set forth in Section 6 of the Employment
Agreement. The Parties now wish to supercede and restate the terms of Section 6
of the Employment Agreement as follows (capitalized terms not defined herein
shall have the meaning set forth in the Employment Agreement):

 

“6. Covenant Not to Compete or Solicit.

 

(a) Beginning on the Closing Date (February 19, 2002) and ending on the day that
is one year following the end of the Term of Employment, Executive shall not
directly or indirectly (other than on behalf of Acquiror), without the prior
written consent of Acquiror, engage anywhere in the United States, India, Japan,
Taiwan, Korea or China (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise), or
have any ownership interest in (except for ownership of five percent (5%) or
less or any entity whose securities have been registered under the Securities
Act of 1933 or Section 12 of the Securities Exchange Act of 1934), or
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that is engaged, directly or
indirectly, in the Business (as defined below); provided, however, that
Executive may act in such capacities for an integrated semiconductor
manufacturing company with multiple business lines provided that (i) Executive
does not act in such capacities for the division, subsidiary or other group
within such company that is engaged in the Business and (ii) such company is not
primarily engaged in the Business. For purposes hereof, the “Business” means the
design, development, manufacturing, marketing, licensing or selling of high
performance integrated circuits, or any cores or components of the same, which,
by design or functionality, could replace any integrated circuits being
manufactured, marketed, licensed or sold by the Company or the Acquiror on the
Effective Date.

 

(b) During the period beginning on the Closing Date and ending on the day that
is two years following the Term of Employment, Executive shall not directly or
indirectly, for himself or through or on behalf of any other person, directly
solicit, induce, encourage or take any other action that is intended to induce
or encourage, or has the effect of inducing or encouraging, any employee of
Acquiror to terminate his or her employment with Acquiror or any affiliate
thereof for the benefit of any person or entity engaged in the Business anywhere
in the world (including the division, subsidiary or other group of an integrated
semiconductor manufacturing company referenced in the proviso to the first
sentence in Section 6(a)) (a “Competitor”).

 

-4-



--------------------------------------------------------------------------------

(c) During the period beginning on the Closing Date and ending on the day that
is one year following the end of the Term of Employment, Executive will not
directly or indirectly, for himself or through or on behalf of any other person,
solicit or enter into any transaction with any customer or potential customer of
Acquiror for a Competitor.

 

(d) The covenants contained in section 6(a) shall be construed as a series of
separate covenants, one for each country, state, county, city or other political
subdivision of the worldwide restricted territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in section 6(a). If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 6 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable laws.

 

(e) Executive acknowledges that the limitations of time, geography and scope of
activity agreed to in this Agreement are reasonable because, among other things,
(i) Acquiror is engaged in a competitive industry, (ii) Executive has unique
access to the trade secrets and know-how of Acquiror, including without
limitation the plans and strategy of Acquiror and (iii) Executive is receiving
significant compensation in connection with his employment.”

 

7. Release of Claims.    Employee agrees that the consideration set forth herein
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns (“the Releasees”), from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

-5-



--------------------------------------------------------------------------------

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

8. Acknowledgement of Waiver of Claims Under ADEA.    Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to twenty-one (21) days within which to consider this Agreement;

 

(c) he has seven (7) days following his execution of this Agreement to revoke
the Agreement;

 

-6-



--------------------------------------------------------------------------------

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

 

9. Civil Code Section 1542.    Employee represents that he is not aware of any
claim by him other than the claims that are released by this Agreement. Employee
acknowledges that he has had the opportunity to be advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

10. No Pending or Future Lawsuits.    Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.

 

11. Confidentiality.    The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
hereto agrees to use his best efforts to maintain in confidence the existence of
this Agreement, the contents and terms of this Agreement, and the consideration
for this Agreement (hereinafter collectively referred to as “Settlement
Information”). Employee agrees to take every reasonable precaution to prevent
disclosure of any Settlement Information to third parties, and agrees that there
will be no publicity, directly or indirectly, concerning any Settlement
Information. Employee agrees to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information.

 

12. No Cooperation.    Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not encourage,
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee shall inform the Company in
writing within three (3) days of receiving any such subpoena or other court
order.

 

 

-7-



--------------------------------------------------------------------------------

13. Non-Disparagement.    Employee agrees to refrain from any defamation, libel
or slander of the Releasees, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Releasees. Employee
agrees that he shall direct all inquiries by potential future employers to the
Company’s Human Resources Department.

 

14. Breach.    Employee acknowledges and agrees that any breach of any provision
of this Agreement, except as permitted by Section 8(e), shall constitute a
material breach of this Agreement and shall entitle the Company immediately to
recover and/or cease the severance benefits provided to Employee under this
Agreement. Employee shall also be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company (a) enforcing
the obligation, including the bringing of any suit to recover the monetary
consideration, and (b) defending against a claim or suit brought or pursued by
Employee in violation of this provision.

 

15. No Admission of Liability.    The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

 

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

 

16. Costs.    The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement,
except as provided herein.

 

17. Arbitration.    The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes, supplemented by the California Code of Civil Procedure.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This Section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement or any
agreement referenced in Section 21.

 

18. Authority.    The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or

 

-8-



--------------------------------------------------------------------------------

claims of lien or assignments in law or equity or otherwise of or against any of
the claims or causes of action released herein.

 

19. No Representations.    Each party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. In entering into this Agreement,
neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

20. Severability.    In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

21. Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement, the
Indemnification Agreement, the Stock Option Agreements, the Stock Plans, the
Note, and Sections 5, 6 (as restated in this Agreement), 9, 12, 13, 14 and 18 of
the Employment Agreement. Other than the sections of the Employment Agreement
specifically noted in the preceding sentence, along with Section 6 of the
Employment Agreement which is restated herein, the Employment Agreement is
terminated.

 

22. No Waiver.    The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

23. Tax Consequences.    The Company makes no representations or warranties with
respect to the tax consequences of the payment of sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for the amounts claimed
due on account of Employee’s failure to pay local, state and/or federal taxes or
damages sustained by the Company by reason of any such claims, including
reasonable attorney’s fees.

 

24. No Oral Modification.    This Agreement may only be amended in a writing
signed by Employee and the Chief Executive Officer of the Company.

 

25. Governing Law.    This Agreement shall be construed, interpreted, governed,
and enforced in accordance with the laws of the State of California, without
regard to choice-of-law provisions. Employee hereby consents to personal and
exclusive jurisdiction and venue in the State of California.

 

-9-



--------------------------------------------------------------------------------

26. Effective Date.    This Agreement is effective after it has been signed by
both parties and after eight (8) days have passed since Employee has signed the
Agreement, provided that the eight days shall commence as of the date set forth
next to Employee’s name on the signature page of this Agreement.

 

27. Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

28. Voluntary Execution of Agreement.    This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

29. Waiver under Stock Restriction Agreement.    The Company represents and
warrants that the restrictions imposed by the Stock Restriction Agreement dated
September 27, 2001 between the Company and Employee on the sale of shares of the
Company’s capital stock held by Mr. Reddy have been validly waived by the
Company.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated: January     , 2003       GENESIS MICROCHIP INC.             By:  

/s/    ERIC ERDMAN

--------------------------------------------------------------------------------

               

Name: Eric Erdman

Title:   CFO

 

Dated: January     , 2003                        

/s/    C. M. REDDY

--------------------------------------------------------------------------------

                Chandrashekar M. Reddy, an individual

 

-11-